DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 06 January 2021. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 5 and 16, the claims are considered indefinite because the term "the one or more modulated torque commands" lacks an antecedent in claims 5 and 16 or their respective preceding claims. Below, it is presumed that a modulated torque command is the same as a modified torque command as recited by claims 1 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,821,977 B1 (Stein et al., hereinafter "Stein"). 

As to claim 1, Stein discloses a method for managing motor torque in a vehicle, the method comprising: 
	determining a stall metric corresponding to motor speed (col 2 ln 58-60 - "The electric vehicle 100 includes a drivetrain that comprises an electric motor coupled through a series of mechanical components to the vehicle's wheels", col 7 ln 32-33 - "the controller 106 determines if the vehicle is stopped and the accelerator is not engaged"); 
	determining a torque limit based on the stall metric (col 4 ln 34-36 - "During pre-loading, the controller applies a torque signal such that the free play angle is zero at all mechanical coupling points within the drivetrain"); 
	determining a desired torque value (col 6 ln 7-9 - "At time t.sub.4 the user begins to apply the throttle to the electric vehicle 100. From t.sub.4 onward, the motor torque increases"); 
	determining whether to generate a modification to one or more baseline torque commands based on the desired torque value and the torque limit (col 4 ln 38-45 - "Once zero free play is achieved, the torque signal may be adjusted to achieve an additional motor shaft rotation counter to the lumped torsional spring forces within the drivetrain. This additional motor shaft rotation is tuned based on vehicle requirements and characterization. A slew limit determines a rate at which the torque is ramped. The slew limit is selected to reduce unwanted vibrational forces on the drivetrain"); 
	if the baseline torque command is not to be modified, generating the one or more baseline torque commands corresponding to one or more motors (col 4 ln 55-57 - "The hill hold active state can be exited if the vehicle has a successful take-off (e.g., the accelerator is engaged) and the brake is not engaged"); and 
	if the baseline torque is to be modified, generating one or more modified torque commands corresponding to the one or more motors based on the modification and on the one or more baseline torque commands (col 4 ln 38-45).

As to claim 2, Stein discloses the method of claim 1, and further discloses wherein generating the one or more modified torque commands comprises: 
	retrieving reference information (col 3 ln 28-31 - "the amount of rollback is reduced or minimized by pre-loading the drivetrain of the vehicle to supply an amount of torque to one or more of the wheels during a pre-loading mode"); 
	determining a baseline torque command (col 4 ln 34-36); 
	modifying the baseline torque command to generate the modified torque command based on the reference information (col 4 ln 38-45); and 
	transmitting the modified torque command to a power electronics system coupled to the one or more motors (col 3 ln 49-53 - "Controller 106 controls the inverter 105 to drive the electric motor 103 in a desired fashion by drawing power from the battery pack 104. In one example, the controller 106 is an integrated circuit having a processor and a memory").

As to claim 4, Stein discloses the method of claim 1, and further discloses wherein determining whether to generate the modification to the one or more baseline torque commands comprises: 
	determining a reference operating range (Fig 7, col 4 ln 30-33 - "Assuming that the electric vehicle is stopped on a slope with the brake engaged and the accelerator is not engaged, the pre-load drivetrain state is entered and the drivetrain is pre-loaded"); and 
	determining whether the stall metric and the desired torque value are within the reference operating range (col 5 ln 58-67 - " At t.sub.2 the hill hold state activates. From time t.sub.2 to t.sub.3 the motor begins to apply as much torque as required to stop the electric vehicle 100. [...] From t.sub.2 to t.sub.3′ there is still vehicle and motor shaft displacement due to torque ramp-up limitations. However, the time between t.sub.2 and t.sub.3′ is reduced compared to that between t.sub.2 and t.sub.3 and non-pre-loaded case. At time t.sub.3′ the electric vehicle 100 reaches a max vehicle roll back displacement under novel control. From t.sub.3′ to t.sub.4 the motor applies a constant amount of motor torque").

As to claim 5, Stein discloses the method of claim 1, and further discloses wherein the one or more modulated torque commands comprises a time-average value indicative of the desired torque value (col 4 ln 42-45 - "A slew limit determines a rate at which the torque is ramped. The slew limit is selected to reduce unwanted vibrational forces on the drivetrain").

As to claim 6, Stein discloses the method of claim 1, and further discloses the method further comprising retrieving reference information based on the stall metric, wherein the reference information comprises the torque limit (col 4 ln 30-33).

As to claim 7, Stein discloses the method of claim 1, and further discloses wherein determining the desired torque value comprises receiving an input from an operator input interface indicative of the desired torque value (col 6 ln 7-9).

As to claim 8, Stein discloses the method of claim 1, and further discloses the method further comprising: 
	determining a peak torque command corresponding to a wheel slip torque, wherein a peak of the one or more modified torque commands corresponds to the peak torque command (col 3 ln 2-4 - "The downward force F.sub.D is a net force that must be overcome to maintain the electric vehicle in a stationary position", col 4 ln 38-45, col 4 ln 51-54 - "When the brake transitions away from being engaged and the accelerator is not engaged, the hill hold active state is entered. The vehicle maintains its position due to the drivetrain preloading"); and 
	causing at least one of the one or more motors to increment in angular position based on the torque command (col 4 ln 34-36).

As to claim 9, Stein discloses the method of claim 1, and further discloses wherein each of the one or more modified torque commands comprises: 
	a minimum value that is less than the torque limit (col 4 ln 34-36); and 
	a maximum value that corresponds to a wheel slip torque (col 4 ln 38-45).

As to claim 10, Stein discloses a method for managing motor torque in a vehicle, the method comprising: 
	identifying, for each of one or more motors, an operating range based on a rotational speed and based on a desired torque value (col 2 ln 58-60, col 6 ln 7-9, col 7 ln 32-33); 
	retrieving a reference operating range from memory (col 3 ln 49-53, col 4 ln 30-33); 
	determining a torque command mode based on the operating range and the reference operating range (Fig 5); 
	applying a first torque command mode if the operating range is within the reference operating range (col 4 ln 55-57); and 
	applying a second torque command mode if the operating range is not within the reference operating range, wherein the second torque command comprises a baseline command and a modulation (col 4 ln 38-45).

As to claim 11, Stein discloses a system comprising: 
	a sensor configured to sense motor speed (col 6 ln 50-53 - "the controller 106 comprises control circuit 902, brake position detector 904, throttle position detector 906, torque control output circuit 908, and motor shaft displacement detector 910"); and 
	control circuitry coupled to the sensor (col 6 ln 50-53) and configured to: 
	determine a stall metric corresponding to the motor speed (col 2 ln 58-60, col 7 ln 32-33); 
	determine a torque limit based on the stall metric (col 4 ln 34-36); 
	determine a desired torque value (col 6 ln 7-9); 
	determine whether to generate a modification to one or more baseline torque commands based on the desired torque value and the torque limit (col 4 ln 38-45); 
	if the baseline torque command is not to be modified, generate the one or more baseline torque commands corresponding to one or more motors (col 4 ln 55-57); and 
	if the baseline torque is to be modified, generate one or more modified torque commands corresponding to the one or more motors based on the modification and on the one or more baseline torque commands (col 4 ln 38-45).

As to claim 12, Stein discloses the system of claim 11, and further discloses the system further comprising a power electronics system coupled to the control circuitry and to the one or more motors (col 3 ln 49-53).

As to claim 13, Stein discloses the system of claim 12, and further discloses wherein generating the one or more modified torque commands comprises: 
	retrieving reference information (col 3 ln 28-31); 
	determining a baseline torque command (col 4 ln 34-36); and 
	modifying the baseline torque command to generate the modified torque command based on the reference information (col 4 ln 38-45); and 
	transmitting the modified torque command to the power electronics system (col 3 ln 49-53).

As to claim 15, Stein discloses the system of claim 11, and further discloses wherein the control circuitry is configured to determine whether to generate the modification to the one or more baseline torque commands by: 
	determining a reference operating range (Fig 7, col 4 ln 30-33); and 
	determining whether the stall metric and the desired torque value are within the reference operating range (col 5 ln 58-67).

As to claim 16, Stein discloses the system of claim 11, and further discloses wherein the one or more modulated torque commands comprises a time-average value indicative of the desired torque value (col 4 ln 42-45).

As to claim 17, Stein discloses the system of claim 11, and further discloses wherein the control circuitry is further configured to retrieve reference information based on the stall metric, wherein the reference information comprises the torque limit (col 4 ln 30-33).

As to claim 18, Stein discloses the system of claim 11, and further discloses wherein the control circuitry is configured to determine the desired torque value by receiving an input from an operator input interface indicative of the desired torque value (col 6 ln 7-9).

As to claim 19, Stein discloses the system of claim 11, and further discloses wherein the control circuitry is further configured to: 
	determine a peak torque command corresponding to a wheel slip torque, wherein a peak of the one or more modified torque commands corresponds to the peak torque command (col 3 ln 2-4, col 4 ln 38-45, col 4 ln 51-54); and 
	cause at least one of the one or more motors to increment in angular position based on the torque command (col 4 ln 34-36).

As to claim 20, Stein discloses the system of claim 11, and further discloses wherein each of the one or more modified torque commands comprises: 
	a minimum value that is less than the torque limit (col 4 ln 34-36); and 
	a maximum value that corresponds to a wheel slip torque (col 4 ln 38-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of US 6,825,624 B2 (Anwar et al., hereinafter "Anwar"). 

As to claim 3, Stein discloses the method of claim 1, and further discloses wherein the modified torque command comprises: 
	a baseline torque command (col 4 ln 38-45). 
	Anwar teaches the claim limitations not expressly further disclosed by Stein, namely: 
	at least one of a square wave, a pulse-modulated wave, a pulse density wave, a sawtooth wave, a triangular wave, a sinusoidal wave, or a piecewise functional wave (col 4 ln 30-36 - "FIGS. 4 and 5 illustrate a preferred switching pattern for a hill hold strategy that will minimize the power loss of the inverter 16 while also assuring that the power loss is distributed in the inverter 16. The machine controller 18 will employ this strategy by the timing and order of activating the power switches 22 on and off. A pulse-width-modulated switching period is identified as T.sub.a").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Stein and Anwar because each relates to systems for controlling a motor to hold an electric vehicle stationary. The combination would yield predictable results according to the teachings of Anwar by providing a well-known method of controlling an electric motor. 

As to claim 14, Stein discloses the system of claim 11, and further discloses wherein the modified torque command comprises: 
	a baseline torque command (col 4 ln 38-45). 
	Anwar teaches the claim limitations not expressly further disclosed by Stein, namely: 
	at least one of a square wave, a pulse-modulated wave, a pulse density wave, a sawtooth wave, a triangular wave, a sinusoidal wave, or a piecewise functional wave (col 4 ln 30-36).
	See claim 3 for a statement of an obviousness rationale.

Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure because it generally relates to methods of controlling a drive motor of an electric vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: patentcenter.uspto.gov. Visit www.uspto.gov/patents/apply/patent-center for more information about Patent Center and www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.



/TODD MELTON/Primary Examiner, Art Unit 3669